05/11/2020


        IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: OP 20-0269




ALEXANDER KIM TORPPE,
              Petitioner,                       Cause No. __________
 v.

ELEVENTH JUDICIAL DISTRICT                  Eleventh Judicial District Court
COURT FOR FLATHEAD COUNTY,                     Cause No. DC-17-645C
And THE HONORABLE HEIDI J.
ULBRICHT,
              Respondents.

                                   ORDER



      Based upon Petitioner’s Unopposed Motion to Seal Exhibits and good cause

appearing, Petitioner’s Motion is hereby GRANTED. Exhibits 8, 11, 12, 15, 19,

20, 21, 22, and 23 are sealed.

      Dated this _______ day of ___________, 2020.




                                          _____________________________




                                                                    Electronically signed by:
                                                                          Mike McGrath
                                                             Chief Justice, Montana Supreme Court
                                                                          May 11 2020